Filed 9/8/2015 4:38:47 PM
                                                                                                                                    Shawntel Golden
                                                                                                                                        District Clerk
                                                                                                                               Lamar County, Texas

                                                                                                                                 Ronni Gibbs

                                                          CAUSE NO, 83223


                                                                                                               FILED IN
  JIMMY NOAI-I                                                                              IN TIIE
                                                                                                 6th DISTRIC'I' COURI'
                                                                                                     COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                               9/14/2015 11:52:08 AM
                                                                                            LAMAIì COUNTY,     TEXAS
                                                                                                    DEBBIE AUTREY
  V.                                                                                                    Clerk

  DONALD WIKOFF, M.D., and
  WIKOFIT UROLOGY, P.A.                                                                      62ND   JUDICIAL DIS.|RICT

                                                   PLAINTIFF'S NOTICB OF APPBAL

               Under Tex. R. App. P. 25.1 and 26.1, notice is hereby given that JIMMY NOAH,

  Plaintiff , in the above-styled and numbered cause, desires to appeal to the Court of Appeals for

  the Sixth Judicial District of Texas at Texarkana from the Order on Defendants' Motion to

  Dismiss signed by the Court on June 12,2015.

                                                                    Respectfully submitted,


                                                                   Ao¿e'P4rr"
                                                                     Haney
                                                                    Mark A.
                                                                                                       u

                                                                    State Bar No. 08908480
                                                                    rnark@rru   I   sh   anei¡. corn


                                                                    W. Kelly Puls
                                                                    State Bar No. 16393350
                                                                   kell)r@pulshane)r.com

                                                                   Kolter R. Jennings
                                                                   State Bar No. 24094048
                                                                   kolter@pr"r lshaney. com

                                                                   PULS HANBY, P. L.L.C.
                                                                   300 Burnett Street, Suite 160
                                                                   ForL Worth, TX 76102
                                                                   Telephone : 817 -498-99 1               1

                                                                   Telephone: 817-338-1717
                                                                   Facsimile: 817-332-1333

                                                                   ATTORNBYS FOR PLAINTIFF


Pt,,\tN't't l,'tr's   Nol'tctì   <x,'   Appllru,                                                                 Page I
                                                         CBIìTIFICATIì OF SEIì.VICB

           This is to certily that a true and correct copy of the above and foregoing docurnent was
    lòrwarded to all counsel of'record on this# day of' Scpternber, 2015, as l'ollows:

    William C. Dunnill
    STBED, DUNNILL, REYNOLDS, MURPHY, LAMBBRTH, LLP
    One I'Iorizon Ridge
    l0l0 W. Ralph l-lall Parkwty,2"d Floor
    Rockwall,'fexas 75032
    Via E-[ìile & Facsirnile 469-698-4201




P   t.,\ I N't' I t,'t,''s No'¡'l c u oI,' A t,plt^ t,                                  Page 2